PER CURIAM.
We conclude that the trial court erred as a matter of law in computing the appellant’s score under the sentencing guidelines. The trial court assessed a total of thirty-six points for a community sanction violation, six points for each of the six cases before the court for sentencing. Because the appellant’s probation violations were not successive, the points assigned for a community sanction violation should not have been applied cumulatively for each case. See Brown v. State, No. 98-3051, 741 So.2d 1242 (Fla. 1st DCA 1999); Williams v. State, 720 So.2d 590 (Fla. 2d DCA 1998). Accordingly, we vacate the appellant’s sentences and remand for sentencing with a corrected scoresheet reflecting a combined total of not more than six points as a community sanction violation.
Vacated and remanded.
ALLEN and PADOVANO, JJ., CONCUR. BOOTH, J., DISSENTS.